Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: 
Claim 13, lines 1-2 recite “wherein the projection configured to penetrate the skin surface…”.   The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein the at least one projection is configured to penetrate the skin surface…”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the projection" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the at least one projection”.
Claim 16 recites the limitation "the cell group" in line 2.  There is insufficient antecedent basis for this limitation in the claim, because claim 16 is a method claim dependent from claim 1 and the cell group was never positively recited in claim 1 (rather the cell group is only functionally claimed in claim 1, see rejection of claim 1 below). The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the at least one placement region”.
Claim 17 recites the limitation "the placement region" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the at least one placement region”.
Claims 18-20 are similarly rejected by virtue of their dependency upon claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,417,683 to Shiao.
Regarding claim 1, Shiao discloses a cell transplantation device (Fig. 1) for placing a cell group (clump of hair follicles 50) at a target region (under the skin of the scalp 51) in at least one of an intradermal layer and a subcutaneous layer in a living body (the Examiner notes that the limitation “for placing a cell group at a target region in at least one of an intradermal layer and a subcutaneous layer in a living body” is an intended use recitation, is functional language and is not a positive recitation of the cell group, target region, intradermal layer, subcutaneous layer or living body), comprising: 
a device body (barrel 10) including a protruding portion (hollow needles 12) having an accommodating portion (interior lumen of hollow needles 12) for accommodating a liquid composition including the cell group (the Examiner notes that the recitation “for accommodating a liquid composition including the cell group” is an intended use recitation, is functional language and is not a positive recitation of the liquid composition or cell group), wherein the protruding portion (hollow needles 12) has an opening (opening 410 at each tip 120) that communicates with the accommodating portion (interior lumen of hollow needles 12), and the protruding portion (hollow needles 12) is configured to penetrate a skin surface of the living body (scalp 51, see Fig. 3) such that the opening (opening 41) of the protruding portion (hollow needles 12) reaches the at least one of the intradermal layer and the subcutaneous layer and that the cell group accommodated in the accommodating portion (interior lumen of hollow needles 12) (the Examiner notes that reaching the intradermal layer and the subcutaneous layers is only functionally recited and the device of Shiao is fully capable of achieving this claimed function) is placed at the target region (under the skin of the scalp 51) through the opening (opening 410) (see Figs. 3-5).
Regarding claim 2, Shiao discloses the claimed invention as discussed above concerning claim 1, and Shiao further discloses further comprising: a placement assisting device (formed by plunger 20, piston 24 and pushrods 22) configured to apply a pressure such that the cell group (clump of hair follicles 50) is placed at the target region (under the skin of the scalp 51) (see Figs. 3-5).
Regarding claim 3, Shiao discloses the claimed invention as discussed above concerning claim 1, and Shiao further discloses that the device body (barrel 10)  includes a substrate (bottom wall 11) having a substrate surface (externally facing surface of bottom wall 11), and the protruding portion (hollow needles 12) comprises at least one projection from the substrate surface (see Figs. 1-5) and includes an internal channel which functions as the accommodating portion (the lumens formed within the hollow needles 12 are internal channels as claimed).
Regarding claim 4, Shiao discloses the claimed invention as discussed above concerning claim 3, and Shiao further discloses that the internal channel (the lumens formed within the hollow needles 12 are internal channels as claimed) is extended from the opening (opening 410) such that the cell group (clump of hair follicles 50) is movable into the internal channel through the opening (opening 410) (col. 3, lines 40-44).
Regarding claim 5, Shiao discloses the claimed invention as discussed above concerning claim 3, and Shiao further discloses that the internal channel (the lumens formed within the hollow needles 12 are internal channels as claimed) is extended from the opening (opening 410) such that the cell group (clump of hair follicles 50) is movable into the internal channel through the opening (opening 410) (shown in Fig. 2, and discussed in col. 3, lines 40-44) by suctioning the liquid composition (The claimed phase “by suctioning the liquid composition” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Shiao is silent as to the process used to draw the cell group into the opening of the internal channel, it appears that Shiao’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product comprise a piston (piston/plunger 20/22 of Shiao, and page 11, last line of applicant’s specification) that can function in this way.  MPEP 2113.
Regarding claim 6, Shiao discloses the claimed invention as discussed above concerning claim 3, and Shiao further discloses that the at least one projection (hollow needles 12) comprises a plurality of the projections (hollow needles 12 are a plurality, see Figs. 1-5).
Regarding claim 7, Shiao discloses the claimed invention as discussed above concerning claim 5, and Shiao further discloses that the at least one projection (hollow needles 12) comprises a plurality of the projections (hollow needles 12 are a plurality, see Figs. 1-5).
Regarding claim 8, Shiao discloses the claimed invention as discussed above concerning claim 6, and Shiao further discloses that the cell group (clump of hair follicles 50) is an aggregate including a plurality of cells (up to four; col. 3, lines 44-45), and each of the projections (hollow needles 12) is configured to accommodate a predetermined amount of cells (Fig. 3 and col. 3, lines 40-45).
Regarding claim 9, Shiao discloses the claimed invention as discussed above concerning claim 7, and Shiao further discloses that the cell group (clump of hair follicles 50) is an aggregate including a plurality of cells (up to four; col. 3, lines 44-45), and each of the projections (hollow needles 12) is configured to accommodate a predetermined amount of cells (Fig. 3 and col. 3, lines 40-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiao, either alone, or in further view of U.S. Patent No. 5,868,758 to Markman.
Regarding claim 13, Shiao discloses the claimed invention as discussed above concerning claim 7, but Shiao does not expressly indicate the length of the at least one projection. Rather, Shiao discloses that the at least one projection (needles 12) extend a predetermined depth into the scalp 51 (col. 3, lines 60-61). 
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the length of the at least one projection such that it is configured to penetrate the skin surface and has a length of 200 m - 6 mm, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to modify Shiao so that the length of the at least one projection is configured to penetrate the skin surface and has a length of 200 m - 6 mm, since applicant has not disclosed that having this specified length solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the length of the at least one projection, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Nonetheless, Markman teaches a method and device for performing hair implantation (abstract) and that proper hair placement is at 6 mm (col. 14, lines 18-22).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the length of the at least one projection of Shiao such that it is configured to penetrate the skin surface and has a length of 200 m - 6 mm, as taught by Markman, as it is know that 6mm is a sufficient depth for proper hair graft placement (col. 14, lines 18-22 of Markman).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiao
Regarding claim 14, Shiao discloses the claimed invention as discussed above concerning claim 3, and Shiao further discloses that the substrate surface (externally facing surface of bottom wall 11) has an area (see Figs. 1-5), but Shiao does not specify the range of dimensions for the substrate surface. 
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the length of the at least one projection such that it is configured to penetrate the skin surface and has a length of 200 m - 6 mm, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to modify Shiao so that the length of the at least one projection is configured to penetrate the skin surface and has a length of 200 m - 6 mm, since applicant has not disclosed that having this specified length solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the length of the at least one projection, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 15, Shiao discloses the claimed invention as discussed above concerning claim 3, and Shiao further discloses that the opening (opening 410) has an opening area (see Figs. 1-5), but Shiao does not specify the range of dimensions for the opening area. 
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the opening area, for instance to accommodate a larger amount of cells in the cell clump 50, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to modify the opening area pf Shiao, since applicant has not disclosed that having this specified opening area solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the opening area, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783